79 Mich. App. 515 (1977)
261 N.W.2d 67
PEOPLE
v.
MULLINS
Docket No. 28295.
Michigan Court of Appeals.
Decided November 9, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William F. Delhey, Prosecuting Attorney, and John J. Hensel, Senior *516 Assistant Prosecuting Attorney, Chief, Appellate Division, for the people.
Matuszak & Stillwagon, for defendant on appeal.
Before: D.C. RILEY, P.J., and J.H. GILLIS and R.M. MAHER, JJ.
PER CURIAM.
Defendant was convicted by a jury, on January 21, 1975, of breaking and entering a building with intent to commit larceny therein, MCLA 750.110; MSA 28.305. Following sentence, defendant appeals by right.
Defendant presents the following issues for our determination:
1) Was the evidence of heroin used by the defendant shortly after a breaking and entering properly admitted to establish a motive for the breaking and entering?
2) Was the large amount of money found by the police in the defendant's brother's apartment properly admitted into evidence?
The second issue is clear and simple. A question of fact was presented to the jury and they apparently determined that the brother had given permission to the police to enter his apartment and conduct a search. There was no error on this issue.
The first issue, however, requires reversal.
Generally, evidence which tends to show that a defendant has committed a crime other than that charged is inadmissible at trial. This is so because such evidence is usually collateral and prejudicial. People v DerMartzex, 390 Mich. 410, 413; 213 NW2d 97 (1973). The admission of narcotic evidence in nondrug theft cases is prejudicial to such a degree that a reversal is mandated. It does not, under the facts of this case, establish defendant's *517 motive, intent, scheme or plan and fall within the purview of MCLA 768.27; MSA 28.1050.
For a detailed analysis of this problem, we refer the reader to People v Lorenzo Williams, 63 Mich. App. 389; 234 NW2d 537 (1975).
Reversed, and remanded for new trial.